EAKIN, Judge,
dissenting.
I respectfully dissent. Given the procedural hash that the record here reflects, I would not find the equity court to have acted without jurisdiction, particularly as the appellant did not raise the issue until after the Court had entered its order.
As a result of a factual patchwork as piecemeal as the car itself, appellee had multiple considerations under the criminal and civil rules. He was faced with pursuing a claim to autoparts, appended to a racecar procured with stolen money, seized by the state police as evidence in a pending criminal proceeding, yet levied on1 as the result of appellant’s money judgment stemming obtained in an action in equity. This situation was more suggestive of a law school examination question than it was of a straightforward “adequate and complete” remedy at law.
Appellant’s challenge suggests an adequate remedy at law, as appellee ended up with a money judgment. Appellant makes this claim, having himself received (indeed, pleads it herein) a money judgment at the very same term and number as the order he challenges. While money usually connotes an adequate remedy at law, appellee did not request a money judgment; he asked for return of his property. That the eventual order gave him a judgment should not retroactively deprive the court of equitable jurisdiction. Where equity is the goal, a monetary award is among the remedies available to the court in fashioning a result.
Rule 1509 required appellant to raise the issue of jurisdiction by preliminary objection; he did not raise the issue until after the final order was entered. While it is true that we are not required to treat appellant’s failure as a waiver of the issue, certainly we may do so. See, e.g., Waksmunski v. Delginis, 391 Pa.Super. 37, 41, 570 A.2d 88, 91 (1990). Where appellant’s very complaint is appel-lee’s failure to choose the right rule in a muddled situation, appellant would have us *1348ignore his own failure to comply with a straightforward and basic rule.
Where the appellant did not abide by the applicable Rules, and obtained in equity the very remedy he would deny appellee, his position should not prevail. The equity court, faced with the broken procedural eggs of the situation, simply decided to make an omelet. No one offered a better recipe, suggested a different pan, nor complained he was using the wrong burner of the Franklin County stove until the cooking was done.
I would not disturb the chefs result.

. Just how the Sheriff levied on criminal evidence is unclear; appellant avers in his answer that the Writ of Execution was issued April 19, and says no more. It is unclear whether appel-lee knew of the levy before the Answer was filed.